Title: Thomas Jefferson to Arthur S. Brockenbrough, 29 July 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Dear Sir
            Poplar Forest July 29. 19.
          
          I wrote to you yesterday by the  Lynchbg mail which was to leave that place the same evening, and I now inclose you a letter from a mr Stokes which ought to have been addressed to you. I have made full enquiry whether proper blocks of marble could be got here should we want them. I find that they cannot, & that  the quality is such as would not bear the chissel for delicate work, and is of  so deep a blue as would not do with our white pillars. I get my information from a mr Gorman who has worked in the quarry a year & half. he is now here doing a job for me in polishing and laying some marble I had for hearths. he has given me valuable information as to the best quarries of Pensylva which would suit us, as to quality, price of the block and transportation. he is himself of the first class of stone cutters for every thing which is not sculpture. being able to prepare an Ionic capitel all but the last finishing. he says he once made the base of a Tuscan column of 15.I. diameter in 4. days, but never did it but once, and it was a labor which could not be endured. the capitel he says takes as long. we may conjecture then that one workman will do the base and capitel of one Tuscan column in 10. days, at which rate to finish ours in 2. years will require 3. stone cutters. he wishes to be employed at the University, and has had here 50.D. a month. I told him he could get from us but a dollar and a half a day. he will go to you in a few days prepared to take those wages, but says he would prefer working by the job. on this subject I think it would be better not to agree by the job until you have seen by a trial what an industrious man will do in the day. this man considers working by the job  job much the most gainful. he is sensible, sober, skilful and industrious and in my opinion would be a valuable acquisition to us. he has a wife but no child. he tells me it will take a sculptor 3. months to do his part of a Corinthian capitel of 3½ f. diam. in marble. our plan requires 4. large Corinthian capitels, 3. small ones and 16. Ionic capitels, large, & consequently will employ our two Italian Sculptors the whole 3. years of their engagement. they should be employed therefore in nothing else, and all the bases should be done by other hands. Cardelli writes me word that plain stone cutters have two dollars a day at Washington and Sculptors 3.D. I am anxious to hear the result of the experiment on our stone, and indeed shall be glad to learn the general progress of all parts of the work from time to time at your convenience. the Lynchburg mail leaves Charlottesville every Sunday morning at 6. aclock and returns to it on the Saturday following at 6. P.M. so that you can have an answer from here to any letter in one week. Accept my friendly & respectful salutations.
          
            Th: Jefferson
          
        